DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to: Ids and application filed on 10/27/2020 which is continuation of application 16/711,683, filed 08/26/2014,now U.S. Patent # 10,839,039.
Claims 1-20 are pending claims.  Claims 1, 11 and 20 are independent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-4 recite the limitation "the number of the one or more accessibility rules" in line 3 renders the claims are unclear, since a number of the one or more accessibility rules is not mentioned previously. There is insufficient antecedent basis for this limitation in the claims.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3-4, 8-13, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kanevsky et al., 20020065658 in view of Bradley et al., US 2016/0306,784, Thambiratnam, US 2008/0319973, and Mese et al., US 2019/0295539.
Regarding independent claim 1, Kanevsky teaches method comprising:
displaying a first version of a webpage, the first version of the webpage compliant
with one or more accessibility rules, wherein the one or more accessibility rules indicate a
level of usability by a visually impaired individual (Kanevsky, fig.3, items 301, 320; [0055], [0064]; displaying previously reformatted web page as a first version of the webpage for a special need level, such as blind or seeing-impaired user);

displaying the second version of the webpage (Kanversky, displaying the second version of the web page to particular special need user);
initiating a voiceover of the displayed second version of the webpage (Kanversky, [0066]; text-to-speech to produce a voice to speak for blind or seeing-impaired users);
recording the voiceover of the displayed second version of the webpage (Kanversky, audio file from the voice to speak is transcribed to text);
generating a textual transcript of the recording of the voiceover of the displayed
second version of the webpage (Kanversky, [0066]; Automatic Speech Recogniation (ASR) transcribes the audio file to text).
However, Kanversky does not teach determining one or more changes between the textual transcript of the recording of the voiceover of the displayed second version of the webpage and a textual representation of a voiceover of the first version of the webpage; determining a number of the one or more changes that do not meet the one or more
accessibility rules; and determining whether the second version of the webpage is compliant with the one or more accessibility rules based on comparing the number of the one or more changes that do not meet the one or more accessibility rules to a threshold.
Bradley teaches:

determining a number of the one or more changes that do not meet the one or more
accessibility rules (Bradley, claim 9; fig.10, [0081]-[0086]; determining the change do not meet minimum accessibility rule/requirement); and
determining whether the second version of the webpage is compliant with the one or
more accessibility rules based on comparing the number of the one or more changes that do
not meet the one or more accessibility rules to a threshold (Bradley, claim 9; fig.10, [0081]-[0086]; sending a message indicating status of non-compliance of the webpage when the change does not meet an accessibility rule or minimum accessibility requirements).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Bradley’s teaching and Kanversky’s teaching to include determining one or more changes between the displayed second version of the webpage and the first version of the webpage that do not meet an accessibility rule and determining whether the second version of the webpage is compliant with the one or more accessibility rules based on comparing the number of the one or more changes that do not meet the one or more accessibility rules to a threshold, since the combination would have facilitated the publisher to remediate the non-compliant webpage to a compliant webpage for special-need/impaired users when the change does not meet an accessibility rule or minimum accessibility requirements as Bradley disclosed in claim 12. 
	While Bradley teaches comparing webpages to determining changes, Bradley does not teach determining one or more changes between the textual transcript of the recording of the voiceover of the displayed second version of the webpage and a textual representation of a voiceover of the first version of the webpage.
Thambiratnam teaches comparing documents using textual transcriptions of audio information of the documents (Thambiratnam, [0021]-[0021]).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Thambiratnam’s teaching into Bradley and Kanversky’s teaching to include comparing the webpages using the textual transcript of the recording of the voiceover of the displayed second version of the webpage and a textual representation of a voiceover of the first version of the webpage, since the combination would have facilitated the determining similarity between webpages by comparing the webpages as well as audio webpages by comparing textual transcripts of the voiceover of audio webpages.
Mese teaches determining one or more changes between the textual transcripts of the recording of the voice records (Meser, [0032]-[0035]: comparing textual transcripts of recordings of voice records to identifying differences between transcription records, such as a difference in a presence of a word, a line of dialogue, a percentage of similarity; and visually notification distinguishing the identified difference after a predetermined number/percentage of differences have been identified or in real-time).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Mese into Thambiratnam, Bradley and Kanversky’s teaching to include determining one or more changes between the textual transcript of the recording of the voiceover of the displayed second version of the webpage and a textual representation of a voiceover of the first version of the webpage and notifying the changes to users, since the combination would have facilitated the users/publishers to determining a compliance for the identified changes between audio webpages.
Regarding claim 3, which is dependent on claim 1, Bradley teaches further comprising indicating, via a displayed user interface, the second version of the webpage is not compliant with the one or more accessibility rules when the number of the one or more accessibility rules that are not met exceeds the threshold (Bradley, [0081]-[0086]; report status of compliance of the changed webpage if there is any rule is not met). The same rationale of claim 1 is incorporated herein.
Regarding claim 4, which is dependent on claim 1, Bradley teaches further comprising indicating, via a displayed user interface, the second version of the webpage is compliant with the one or more accessibility rules when the number of the one or more accessibility rules that are not met is below the threshold (Bradley, claim 9; fig.10, [0081]-[0086]; sending a message indicating status of non-compliance of the webpage when the change does not meet an accessibility rule or minimum accessibility requirements). The same rationale of claim 1 is incorporated herein.
Regarding claim 8, which is dependent on claim 1, Bradley teaches wherein initiating the voiceover of the displayed second version of the webpage comprises generating audio data corresponding to each data input field within the second version of the webpage (Bradley, [0038]; reading a form webpage including labor and input field).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Bradley’s teaching and Kanversky’s teaching to include generating audio data corresponding to each data input field within the second version of the webpage, since the combination would have facilitated visually impaired users to fill in a form webpage as Bradley disclosed.
Regarding claim 9, which is dependent on claim 8, Bradley teaches wherein initiating the voiceover of the displayed second version of the webpage comprises sequentially determining textual data associated with each data input field within the displayed second version of the webpage (Bradley, [0038]; reading a form webpage including labor and input field).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Bradley’s teaching and Kanversky’s teaching to include sequentially determining textual data associated with each data input field within the displayed second version of the webpage, since the combination would have facilitated visually impaired users to sequencially fill in a form webpage as Bradley disclosed.
Regarding claim 10, which is dependent on claim 1, Bradley wherein the threshold is set to zero (Bradley; claim 9; fig.10, [0081]-[0086]; determining if there is any one change that do not meet one accessibility rule). The same rationale of claim 1 is incorporated herein.
Claims 11-13, 17-19 are for a computer-implemented method similarly to method claims 1, 3-4, 8-10 respectively, wherein claims 1, 3-4, 8-10 comprising the one or more accessibility rules indicate a level of usability by “a disabled individual” instead of “a visually impaired individual” of claims 1, 3-4, 8-10 respectively and are rejected under the same rationale.
Claim 20 is for one or more non-transitory media storing instructions that, when executed by one or more processors, cause the one or more processors to perform steps of claim 11 and is rejected under the same rationale.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kanevsky, Bradley, Thambiratnam, and Mese as applied to claim 1 above, and further in view of 
Cohrs et al., US 2007/0074167.
Regarding claim 2, which is dependent on claim 1, Cohrs teaches wherein the one or more accessibility rules are issued by a legal authority (Cohrs, [0002], [0007]- [0008]; US congress amended section 508 compliance requires a webpage to satisfy 16 items for accessibility of impaired or blind users).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Cohrs’ teaching into Mese, Thambiratnam, Bradley and Kanversky’s teaching to include the one or more accessibility rules are issued by a legal authority, since the combination would have facilitated impaired or blind users are able to access to webpages satisfied standard compliance requirements as Cohrs disclosed.
Claims 5-6, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kanevsky, Bradley, Thambiratnam, and Mese as applied to claim 1 above, and further in view of Cohrs et al., US 2007/0074167 and Parry, US 20190268377.
Regarding claim 5, which is dependent on claim 1, Kanversky does not teach further comprising indicating, via a displayed user interface, portions of the textual transcript of the recording of the voiceover of the displayed second version of the webpage that are not compliant with the one or more accessibility rules based on comparing the textual transcript of the recording of the voiceover of the displayed second version of the webpage to the one or more accessibility rules. 
Cohrs teaches indicating, via a displayed user interface, portions of the displayed second version of the webpage that are not compliant with the one or more accessibility rules based on comparing the textual transcript of the recording of the voiceover of the displayed second version of the webpage to the one or more accessibility rules (Cohrs, [0007]- [0008]; section 508 compliance requires a webpage to satisfy 16 items for accessibility of impaired or blind users; [0053], [0061] displaying accessibility report on user screen display; [0056]-[0061], table 1, accessibility rules to determining whether objects are compliant for impaired or blind users).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Cohrs’ teaching into Mese, Thambiratnam, Bradley and Kanversky’s teaching to include indicating, via a displayed user interface, portions of the  displayed second version of the webpage that are not compliant with the one or more accessibility rules based on comparing the textual transcript of the recording of the voiceover of the displayed second version of the webpage to the one or more accessibility rules, since the combination would have facilitated the users/publishers to make correction for a compliance content for the webpage.
Parry teaches indicating, via a displayed user interface, portions of the textual transcript of voice record (Parry, [0078], [0079]; analyzing textual transcript to determining compliant content and non-compliant content to notify the user for making correction on the non-compliant content).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Cohrs’ teaching into Mese, Thambiratnam, Bradley and Kanversky’s teaching to include indicating, via a displayed user interface, portions of the textual transcript of the recording of the voiceover of the displayed second version of the webpage that are not compliant with the one or more accessibility rules based on comparing the textual transcript of the recording of the voiceover of the displayed second version of the webpage to the one or more accessibility rules, since the combination would have facilitated the users/publishers to make correction for a compliance content for audio webpage and/or webpage for visually impaired user.
Regarding claim 6, which is dependent on claim 1, Kanversky does not teach further comprising indicating, via a displayed user interface, portions of the textual transcript of the recording of the voiceover of the displayed second version of the webpage that are compliant with the one or more accessibility rules based on comparing the textual transcript of the recording of the voiceover of the displayed second version of the webpage to the one or more accessibility rules.
Cohrs teaches indicating, via a displayed user interface, portions of the displayed second version of the webpage that are compliant with the one or more accessibility rules based on comparing the textual transcript of the recording of the voiceover of the displayed second version of the webpage to the one or more accessibility rules (Cohrs, [0007]- [0008]; section 508 compliance requires a webpage to satisfy 16 items for accessibility of impaired or blind users; [0053], [0061]; displaying accessibility report on user screen display; [0056]-[0061], table 1, accessibility rules to determining whether objects are compliant for impaired or blind users).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Cohrs’ teaching into Mese, Thambiratnam, Bradley and Kanversky’s teaching to include indicating, via a displayed user interface, portions of the  displayed second version of the webpage that are compliant with the one or more accessibility rules based on comparing the textual transcript of the recording of the voiceover of the displayed second version of the webpage to the one or more accessibility rules, since the combination would have facilitated the users/publishers to know which contents are compliance content and do not take any correction for webpages.
Parry teaches indicating, via a displayed user interface, portions of the textual transcript of voice records are compliant content and/or non-compliant content (Parry, [0078], [0079]; analyzing textual transcript to determining compliant content and non-compliant content to notify the user for making correction on the non-compliant content).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Cohrs’ teaching into Mese, Thambiratnam, Bradley and Kanversky’s teaching to include indicating, via a displayed user interface, portions of the textual transcript of the recording of the voiceover of the displayed second version of the webpage that are compliant with the one or more accessibility rules based on comparing the textual transcript of the recording of the voiceover of the displayed second version of the webpage to the one or more accessibility rules, since the combination would have facilitated the users/publishers to know which contents are compliance content for impaired or blind users and do not take any correction for audio webpages.
Claims 14-15 are for a computer-implemented method similarly to method claims 5-6 respectively, wherein claims 5-6 comprising the one or more accessibility rules indicate a level of usability by “a disabled individual” instead of “a visually impaired individual” of claims 5-6 respectively and are rejected under the same rationale.
Claims 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kanevsky, Bradley, Thambiratnam, and Mese as applied to claim 1 above, and further in view of 
Mese et a., US 20190295539.
Regarding claim 7, which is dependent on claim 1, Mese teaches further comprising indicating, via a displayed user interface, portions of the textual transcript of the recording of the voiceover of the displayed second version of the webpage that differ from the textual representation of a voiceover of the first version of the webpage (Mese, [0032]-[0035]; comparing textual transcripts of recordings of voice records to identify differences between transcription records; and visually notification distinguishing the identified difference).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Mese’s teaching into Thambiratnam, Bradley and Kanversky’s teaching to include indicating, via a displayed user interface, portions of the textual transcript of the recording of the voiceover of the displayed second version of the webpage that differ the textual representation of a voiceover of the first version of the webpage, since the combination would have facilitated the users/publishers to know which contents are change content for audio webpages.
Claim 16 is a computer-implemented method similarly to method claim 7, wherein claim 7 comprising the one or more accessibility rules indicate a level of usability by “a disabled individual” instead of “a visually impaired individual” of claim 7 and is rejected under the same rationale.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-6, 8-9, 10-11 of U.S. Patent No. 10,839,039 in view of Bradley et al., US 2016/0306,784.
Regarding claims 1-9 of the instant application, claims 1-2, 5-6, 1, 8-9, 10-11 of the ‘039 respectively teaches limitations of claims 1-6, 8-9 of the instant application, except determining whether the second version of the webpage is compliant with the one or
more accessibility rules based on comparing the number of the one or more changes that do
not meet the one or more accessibility rules to a threshold.
However, Bradley teaches determining whether the second version of the webpage is compliant with the one or more accessibility rules based on comparing the number of the one or more changes that do not meet the one or more accessibility rules to a threshold (Bradley, claim 9; fig.10, [0081]-[0086]; sending a message indicating status of non-compliance of the webpage when the change does not meet an accessibility rule or minimum accessibility requirements).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Bradley’s teaching and the ‘039’s teaching to include determining whether the second version of the webpage is compliant with the one or more accessibility rules based on comparing the number of the one or more changes that do not meet the one or more accessibility rules to a threshold, since the combination would have facilitated the publisher to remediate the non-compliant webpage to a compliant webpage for special-need/impaired users when the change does not meet an accessibility rule or minimum accessibility requirements as Bradley disclosed in claim 12. 
Regarding claim 10, which is dependent on claim 1, Bradley wherein the threshold is set to zero (Bradley; claim 9; fig.10, [0081]-[0086]; determining if there is any one change that do not meet one accessibility rule). The same rationale of claim 1 is incorporated herein.
Claims 11-19 of the instant application are for a method similar to method claims 1-10 of the instant application respectively, wherein claims 11-18 comprising the one or more accessibility rules indicate a level of usability by “a disabled individual” instead of “a visually impaired individual” of claims 1-9 of the instant application respectively and are obviously rejected under the same rationale.
Claim 20 of the instant application is for one or more non-transitory media storing instructions that performing the method of claim 11 of the instant application.  Therefore it is obviously rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	 Harris et al., US 2014/0136944, [0014] teaches determining whether webpage source code is incompliant by comparing webpage source code with US compliance rules for visually impaired users; if the code does not match a certain rule, an error is inidicated.
	Kasa et al., US 2012/0254723 [0038]-[0040] teaches determining errors on a webpage as non-compliance webpage based on accessibility guideline, such as large print, braille, speech or simple language for disability groups. 
O’ Conor et al, US 7966184 archive audio file when webpage content is modified from an earlier archived version for visually impaired.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU V HUYNH whose telephone number is (571)272-4126. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR PAULA can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THU V HUYNH/            Primary Examiner, Art Unit 2177